Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the scope of the claim is unclear as the preamble defines a device capable of sensing and measuring physical forces and transmitting the data to a secondary device, however, the body of the claim defines structure beyond the device.  For example, claim 1 also defines the air valve orifice and low density foam that fills the interior of the ball.  
Similarly, claim 4 defines the same device and states that the device is held in the geometric center of a solid ball.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Erario (US 2011/0077112) in view of Hussain (10,328,315) and Tattersfield (US 2019/0168081).  Regarding claim 1, Erario discloses a sports ball construction comprising a device (14) that is capable of sensing and measuring physical forces.  Note paragraph [0016].  Note Figure 2 and paragraph [0018] stating that the device is suspended within the sports ball by a foam material such as polyurethane, polystyrene, polyolefins, silicones, polyvinyl chloride and any combinations thereof.  The foams such as polyurethane define a low density, open-cell foam.  
Regarding the limitation for the device to comprise an air valve orifice and the foam and device to be inserted through an air valve orifice, it is noted that Erario teaches the foam and device but lacks the teaching for an air valve orifice as recited.  Hussain reveals that it is known in the art of sports balls that are foam filled to provide the ball with an orifice and a valve fitted therein.  Note Figure 6A.  Note also column 5, lines 19-33 stating that the foam is inserted into product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Note MPEP 2113.  Here, the end product of both the instant invention and that of the combination of Erario in view of Hussain are the same, namely a sports ball having a device located at the geometric center that is capable of measuring physical forces and transmitting the data to a secondary device and a valve orifice that is capable of inserting the foam and device and thus, the ball of the combination of Erario in view of Hussain renders the claim limitations obvious.  
Regarding the limitation for the ball to not have any secondary orifices in the bladder, the combination of Erario in view of Hussain teaches a ball bladder that does not have any other secondary orifices.  
Regarding the limitation for the foam to fill the full interior of the ball, Erario teaches for the bladder to be foam-filled.  

Regarding claim 3, the latex or rubber coatings as taught by Tattersfield define inert (i.e., non-reactive) and safe to swallow materials (i.e., not lethal) for humans and animals.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Erario (US 2011/0077112) in view of Hussain (10,328,315), Tattersfield (US 2019/0168081), Edwards (5,035,425) and Isogawa (US 2008/0085783).  Regarding claim 2, the combination of Erario in view of Hussain and Tattersfield teaches a foam filled ball, however, the combination lacks the teaching for the foam to be infused with a bitter flavor to discourage chewing in animals as recited.  Edwards reveals that it is known in the art of balls comprising a polyurethane shell and a low density polyurethane foam to infuse a flavoring into the polyurethane.  Note the Abstract and column 2, lines 38-51.  It would have been obvious to one of ordinary skill in the art to infuse a flavoring into the polyurethane foam of the ball of the combination in order to provide a flavoring to the ball.  Regarding the limitation for the flavoring to be a bitter flavoring that is a deterrent to animals, Isogawa reveals that it is known in the art of balls to include in the ball construction a flavoring that is a deterrent to animals.  Note paragraph [0004] teaching that golf .  
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Erario (US 2011/0077112) in view of Tattersfield (US 2019/0168081).  Regarding claim 4, the combination of Erario in view of Tattersfield teaches a device held in the geometric center of a solid ball for sport, the device being capable of sensing and measuring physical forces and transmitting the data to a secondary device.  Note paragraph [0016] of Erario.  Note Figure 2 and paragraph [0018] stating that the device is suspending within the sports ball by a foam material such as polyurethane, polystyrene, polyolefins, silicones, polyvinyl chloride and any combinations thereof.  The foams such as polyurethane define a low density, open-cell foam.  
Regarding the limitation for the device to encased in a tough coating, it is noted that Erario teaches an electronics core (24) but lacks the teaching for the core to comprise a tough coating as recited.  Tattersfield reveals that it is known in the art of sports balls having electronics centrally located therein to provide the electronics with a tough coating comprising a settable filler (424).  Note paragraphs [0074]-[0076] stating that the settable filler may comprise silicone rubber, a latex material, a rubber material or the like.  These materials define a tough coating for the electronics core.  It would have been obvious to one of ordinary skill in the art to provide the electronics core of Erario with a coating as taught by Tattersfield in order to prevent the impacts of the ball from being transferred to the electronics core.  
Regarding claim 5, the latex or rubber coatings as taught by Tattersfield define inert and safe to swallow materials for humans and animals.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711